Filed 6/27/16 In re Alicia P. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re ALICIA P. et al., Persons Coming                               B267650
Under the Juvenile Court Law.                                        (Los Angeles County
                                                                     Super. Ct. No. DK11189)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

ANGELA M.,

         Defendant and Appellant.



         APPEAL from the judgment of the Superior Court of Los Angeles County, Connie
R. Quinones, Judge. Reversed with directions.
         Michele A. Cella, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, County Counsel, R. Keith Davis, Assistant County Counsel
and Jacklyn K. Louie, Principal Deputy County Counsel for Plaintiff and Respondent.
         Sara McGlocklin and Alyse Bloomfield for Minor Alicia P.
         Leah Cohen-Mays for Minor Ryan P.
       Angela M., the mother of the children, A.P. and R.P., appeals from an August 28,
2015 dependency dispositional order. The mother contends the August 28, 2015
dispositional order must be reversed because of noncompliance with the Indian Child
Welfare Act and related California provisions. The parties have stipulated to a limited
reversal of the dispositional order to allow compliance with the Indian Child Welfare Act
and related California provisions. In addition, the parties have stipulated to immediate
remittitur issuance. The cause having been presented to us, we accept the parties’
stipulation.
       The parties agree there was noncompliance with the Indian Child Welfare Act and
related California provisions. We concur in their assessment in this regard. Further, the
parties agree the dispositional order must be reversed and remanded to permit proof of
compliance with the Indian Child Welfare Act and related California provisions. Our
ability to accept a stipulated reversal in the dependency context is discussed in the case of
In re Rashad H. (2000) 78 Cal. App. 4th 376, 379-382. The present case involves
reversible error—the failure to present substantial evidence of compliance with the Indian
Child Welfare Act and its related California provisions. (In re Marinna J. (2001) 90
Cal. App. 4th 731, 736-740; In re Desiree F. (2000) 83 Cal. App. 4th 460, 471-472.) Under
any circumstances, the dispositional order would be reversed. Thus, a stipulated reversal
advances those interests identified in Code of Civil Procedure section 128, subdivision
(a)(8). (In re Rashad H., supra, 78 Cal.App.4th at pp. 379-382; see Union Bank of
California v. Braille Inst. of America, Inc. (2001) 92 Cal. App. 4th 1324, 1329-1330.) If
proper notice and investigation is undertaken and no tribe asserts that a child is of Indian
descent, the dispositional order is to be reinstated. If a tribe asserts that a child is of
Indian descent, the juvenile court is to proceed in compliance with the Indian Child
Welfare Act and related California provisions. Obviously, if proper notice and
investigation reveals that only one child is of Indian descent, then the juvenile court may
proceed to enter a dispositional as to the other youngster. The timing of when to enter a
dispositional order if one child is of Indian descent but the other is not is a matter we
leave in the juvenile court’s good hands.

                                                2
       The dispositional order is reversed and the cause is remanded for compliance with
the federal Indian Child Welfare Act requirements and related state provisions. The
remittitur is to issue forthwith.
                              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                              TURNER, P. J.



We concur:



       KRIEGLER, J.




       RAPHAEL, J.




       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              3